Case 1:19-ov-OOl45-ER Dooument 23 Filed 02/05/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

X
TRoIKA MEDIA GRoUP, INC., TRoIKA-MISSION :
HoLDINGS, INC., MISSIONCULTURE LLC, and ; Index NO.: 1:19-cv-00145-ER
MISSIoN MEDIA USA lNc., :
_ _ DECLARATION oF
Plamtlffs, = DEAN R. NICYPER
_a ainst_ ' IN sUPPoRT oF PLAINTIFFS’
g 1 SECoND MoTIoN FoR
= CoNTEMPT AND To
NICoLA sTEPHENSoN, JAMES STEPHENSON .
and ALLMAC LLC, z BRoADEN INJUNCTIVE RELlEF
Defendants.
X
sTATE oF NEW YoRK )
) ss.:
CoUNTY oF NEW YoRK )

DEAN R. NICYPER respectfully submits this declaration, based on personal
knowledge, stating as follows:

l. I am an attorney admitted in the State of New York and in this Court, and l am a
partner at Withers Bergman LLP, counsel for Plaintiffs in this action.

2. I respectfully submit this Declaration in support of Plaintiffs’ motion to hold
Nicola Stephenson in contempt of this Court’s January 7, 2019 temporary restraining order, and
in support of Plaintiffs’ motion to broaden the requested preliminary injunction against Nicola
Stephenson (“NS”) and J ames Stephenson (“JS”), in order to address any and all interference by
NS and JS With any of the affiliated TMG and Mission Media (“MM”) companies’ business,
assets, and personnel l make this affirmation based on my personal knowledge

3. There have been no prior applications for the relief requested in this motion.

Case 1:19-ov-OOl45-ER Dooument 23 Filed 02/05/19 Page 2 of 2

l declare under penalty of perjury that the foregoing is true and correct.

Executed on: February 5, 2019 lQ\ 09

Dean R. Nicyper

